Exhibit Innotrac Corporation Announces 2008 First Quarter Results ATLANTA, GA (May 15, 2008) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the first quarter ended March 31, 2008.The Company reported revenues of $32.7 million for the quarter versus $27.8 million reported in the comparable period in 2007, an increase of 17.8%.The increase in revenue for the three months ended March 31, 2008 was primarily due to the addition of several new direct marketing clients and increased revenue from existing clients in our retail/catalog, DSL and direct marketing verticals.These increases were offset by a decrease in revenues from our B2B vertical. The Company reported net income of $862,000, or $0.07 per share, fully diluted, for the three months ended March 31, 2008, versus a net loss of ($793,000), or ($0.06) per share, fully diluted, in the comparable period of 2007. Conference Call Innotrac Corporation will hold a conference call to discuss this release Monday afternoon, May 19, 2008 at 5:00 PM Eastern Daylight Time.Investors can listen to the conference call live by dialing 1-877-569-0972 (Conference ID: 48280563) or by logging on to www.innotrac.com and clicking on “Webcasts and Presentations” in the “Investor Relations” section.The Webcast will be archived and available at the same Web address.Additionally, an audio playback will be available for 48-hours at 1-800-642-1687 (Conference ID: 48280563). Innotrac Innotrac Corporation, founded in 1984 and based in Atlanta, Georgia, is a full-service fulfillment and logistics provider serving enterprise clients and world-class brands.The Company employs sophisticated order processing and warehouse management technology and operates eight fulfillment centers and two call centers in seven cities spanning all time zones across the continental United States.For more information about Innotrac, visit the Innotrac Website, www.innotrac.com. Information contained in this press release, other than historical information, may be considered forward-looking in nature.Forward-looking statements in this press release include our expectations for future progress in our business and future generation of cash flows.Forward-looking statements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected.Among the key factors that may have a direct bearing on Innotrac's operating results, performance or financial condition are competition, the demand for Innotrac's services, Innotrac's ability to retain its current clients and attract new clients, realization of expected revenues from new clients, the state of the telecommunications and direct response industries in general, changing technologies, Innotrac’s ability to maintain profit margins in the face of pricing pressures and numerous other factors discussed in Innotrac's 2007 Annual Report on Form 10-K and other filings on file with the Securities and Exchange Commission.Innotrac disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of new information, future events or otherwise. Contact George Hare Chief
